

114 S1348 IS: Route to Opportunity And Development Act of 2015
U.S. Senate
2015-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1348IN THE SENATE OF THE UNITED STATESMay 14, 2015Mr. Tillis (for himself, Mr. Burr, Mr. Kaine, and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Intermodal Surface Transportation Efficiency Act of 1991 with respect to high priority
			 corridors on the National Highway System, and for other purposes.
	
 1.Short titleThis Act may be cited as the Route to Opportunity And Development Act of 2015 or the ROAD Act of 2015. 2.High priority corridors on National Highway System (a)In generalSection 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2032) is amended by striking paragraph (13) and inserting the following:
				
 (13)Raleigh-Norfolk Corridor from Raleigh, North Carolina, through Rocky Mount, Williamston, and Elizabeth City, North Carolina, to Norfolk, Virginia..
 (b)Inclusion of certain route segments on interstate systemSection 1105(e)(5)(A) of the Intermodal Surface Transportation Efficiency Act of 1991 (109 Stat. 597; 118 Stat. 293) is amended by inserting subsection (c)(13), after subsection (c)(9),.